Cite as 2017 Ark. 290


                 SUPREME COURT OF ARKANSAS
                                      No.   CV-16-1016


HOWARD T. WOOD                                  Opinion Delivered OCTOBER 26,
                               APPELLANT 2017

V.                                              PRO SE APPEAL FROM THE
                                                PULASKI COUNTY CIRCUIT
STATE OF ARKANSAS, ARKANSAS                     COURT, SIXTH DIVISION, AND
SENTENCING COMMISSION, AND                      MOTION FOR DEFAULT
GOVERNOR ASA HUTCHINSON                         JUDGMENT [NO. 60OT-50-6]
                      APPELLEES
                                                HONORABLE TIMOTHY DAVIS
                                                FOX, JUDGE

                                                REMANDED WITH
                                                INSTRUCTIONS.


                         JOSEPHINE LINKER HART, Associate Justice

        This appeal arises from the circuit court’s denial of appellant Howard T. Wood’s pro

 se petition to proceed in forma pauperis. Wood sought permission to proceed as a pauper

 so that he could pursue a petition for declaratory judgment. However, in denying his

 petition to proceed in forma pauperis, the circuit court failed to provide findings of fact

 justifying its decision. We remand for those findings.

        In Wood’s declaratory judgment petition, he asks the circuit court to find

 unconstitutionally vague and void the language in Arkansas Code Annotated section 16-90-

 804(c)(2)(B) (Repl. 2016), that described an aggravating factor to be considered for a

 departure from the presumptive sentence. The circuit court denied Wood’s petition to

 proceed as a pauper without providing any explanation or underlying basis for the decision.
                                    Cite as 2017 Ark. 290

       Rule 72(c) of the Arkansas Rules of Civil Procedure mandates that the circuit court

make a specific finding of indigency based on the petitioner’s affidavit. Once the circuit

court has ascertained that a petitioner is indigent, the circuit court must then determine if

the facts alleged by the petitioner state a colorable cause of action. Id.

       The circuit court failed to make the findings of fact mandated by Rule 72(c).

Accordingly, this court must remand unless it is apparent on the face of the petitioner's

pleading that the cause of action could not proceed as a matter of law. See Ashby v. State,

2017 Ark. 233 (forgoing remand where appellant sued the State of Arkansas instead of the

tribunal toward whom his writ of prohibition was directed).

       In the case before us, there is no obvious procedural defect on the face of Wood’s

declaratory-judgment petition that would cause this court to forgo remanding this case to

the circuit court for the findings required by Rule 72(c). Accordingly, we remand this case

to the circuit court for entry of a supplemental order on the in forma pauperis petition that

complies with Rule 72(c), to wit, findings on Wood’s indigency. If the circuit court

determines that Wood is indeed indigent, then the circuit court must find whether Wood’s

petition sets forth a colorable cause of action, and enter an order memorializing its findings.

       The supplemental record containing the circuit court’s order shall be filed in this

court within thirty days from the date of this opinion. Once the supplemental record is

received, our clerk is directed to set a new briefing schedule so that Wood may provide a

brief that addresses the supplemental order.

       Remanded with instructions.

       WOOD, J., dissents.

                                               2